DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 01/05/2021.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2021 and 07/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  There is a missing preposition between the words “communication” and “the”. Examiner will interpret the missing preposition as ‘with’.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  There is a missing word for the acronym ILS. It appears that the term “instrument” was accidently omitted in the phrase “landing system (ILS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-8, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “near” in claims 1, 6-8, 10, and 17 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of proximity is unclear due to the broad definition of the word “near”. Two persons having ordinary skill in the art may not agree on what “near” may include. Therefore, the term “near” is indefinite. For the purposes of this examination, the examiner will interpret “near” to mean “any location”. Claims 1, 6-8, 10, and 17 and their dependent claims 2-5, 9, 11-16, and 18-20 are rejected.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Campbell (US 7920943 B2), hereinafter Campbell.

Regarding claim 1, Campbell discloses a synthetic radio altimeter system, the system comprising: at least one sensor to generate sensor data used at least to determine a then current vehicle location (See at least Col. 5 Lines 26-32 “"Ranging sensor" as used herein includes, but is not limited to, a measurement instrument using time-of-flight measurement of pulses and reflections to measure a range distance to an object surface. A ranging sensor may include a scanning mechanism which may permit adjustment of scanning range, rate, and step angle. A laser scanner is an example of a ranging sensor.” Col. 5 Lines 47-56 “. In one embodiment, the system includes an inertial navigation system (INS) to estimate flying craft position, a ranging sensor to identify current terrain information associated with the flying craft's actual position, a terrain database storing previously identified terrain information associated with the landing site, and processes to estimate position error using the current and previously identified terrain information and provide the desired guidance information as a corrected position with horizontal and vertical position components.”); at least one memory to store at least operating instructions and a terrain database (See at least Fig. 1 Col. 6 Lines 1-8 “An exemplary embodiment of the precision approach guidance system 12 may include an INS 20, an onboard ranging sensor 22, a terrain database 24, and a position determining process 26 in communication with the INS 20, onboard ranging sensor 22, and terrain database 24. The terrain database 24 stores previously identified position-referenced terrain information associated with the landing site.” Campbell discloses operating instructions as a position determining process.); and at least one controller in communication with the at least one sensor and the at least one memory (See at least Fig. 1, items 22, 24, 26, Col. 6 Lines 1-5 “An exemplary embodiment of the precision approach guidance system 12 may include an INS 20, an onboard ranging sensor 22, a terrain database 24, and a position determining process 26 in communication with the INS 20, onboard ranging sensor 22, and terrain database 24.”), the at least one controller configured to determine an elevation of a terrain under a vehicle based on the determined then current location of the vehicle and terrain information in the terrain database (See at least Fig. 1, items 24, 26, Col. 9 Lines 15-38 “A terrain-referenced precision approach guidance system can be viewed as a terrain-aided precision approach guidance system adapted for use during final approach to an airport or another type of landing site. ... The system, for example, may use a high resolution terrain database (e.g., .about.one meter post spacing) in conjunction with a ground sensor capable of providing, for example, tens of thousands of independent terrain elevation measurements per second with, for example, centimeter-level accuracy.”), the at least one controller further configured to determine a height of the vehicle above terrain based at least in part on the determined elevation of terrain under the vehicle and the sensor data (See at least Col. 7 Lines 8-43 “In one embodiment the parameter associated with the current position of the flying craft 40 may be height above a ground level, such as height above the landing site. … The corrected position determining process that uses position-referenced terrain information may be implemented when the flying craft height above the landing site is less than or equal to the predetermined threshold value.”), the at least one controller further configured to augment the determined height of the vehicle above terrain with at least in part navigation database information when the vehicle is near one of a travel path origin and a travel path destination (See at least Col. 9 Lines 15-29 “A terrain-referenced precision approach guidance system can be viewed as a terrain-aided precision approach guidance system adapted for use during final approach to an airport or another type of landing site. A ground sensor (e.g., ALS) can be used to gather range measurements to the terrain surface associated with the position of the aircraft. This data is matched in some fashion with an onboard terrain database to find an estimated position error solution and to update or correct a position solution from an inertial sensor-based navigator (e.g., INS).”).

Regarding claim 2, Campbell, as shown above, discloses all of the limitations of claim 1. Campbell additionally discloses a flight management system in communication the at least one controller, the flight management system providing data used by the at least one controller to augment the determined height of the vehicle above terrain (See at least Fig. 1, items 16, 18, 26, Col. 5 Lines 62-67 “In other embodiments, the flying craft 10 also includes various combinations of the flight display system 14, a flight management system 16, and a flight control system 18. The guidance information may be provided to any of the flight display system 14, flight management system 16, flight control system 18, or combinations thereof.” Campbell discloses flight systems providing information for aircraft control).

Regarding claim 3, Campbell, as shown above, discloses all of the limitations of claim 1. Campbell additionally discloses the at least one sensor includes at least one of a global positioning system sensor, a barometric sensor, an enhanced ground proximity warning system (EGPW), an air data sensor (ADS), an inertial reference sensor (IRS) and a distance measuring equipment (DME) sensor (See at least Fig. 3, items 42, 53, Col. 6 Lines 35-37 “With reference to FIG. 3, a flying craft 40 may be operating in an environment with a GPS navigation system 42 and/or a WAAS navigation system 43.”).

Regarding claim 5, Campbell, as shown above, discloses all of the limitations of claim 1. Campbell additionally discloses the at least one controller is further configured to validate a radio altimeter value with the determined height of the vehicle above terrain (See at least Figs. 4-5, items 68-78, Col. 5 Lines 47-56 “In one embodiment, the system includes an inertial navigation system (INS) to estimate flying craft position, a ranging sensor to identify current terrain information associated with the flying craft's actual position, a terrain database storing previously identified terrain information associated with the landing site, and processes to estimate position error using the current and previously identified terrain information and provide the desired guidance information as a corrected position with horizontal and vertical position components.”).

Regarding claim 6, Campbell, as shown above, discloses all of the limitations of claim 1. Campbell additionally discloses the at least one controller is further configured to determine the vehicle height above terrain based on the terrain database and the sensor data when the vehicle is not near one of the path of origin and the travel path destination (See at least Col. 7 Lines 8-43 “In one embodiment the parameter associated with the current position of the flying craft 40 may be height above a ground level, such as height above the landing site. … The corrected position determining process that uses position-referenced terrain information may be implemented when the flying craft height above the landing site is less than or equal to the predetermined threshold value.”).

Regarding claim 7, Campbell, as shown above, discloses all of the limitations of claim 1. Campbell additionally discloses the at least one controller is further configured to synchronize sensor outputs at least once when the vehicle is near one of the path of origin and the travel path destination (See at least Col. 16 Lines 9-18 “Along with data collection and distribution, another critical roll of the DCD may include data time-tagging. The DCD may be synchronized to GPS time using the pulse per second (PPS) signal from the NovAtel GPS Receiver and time information from the NovAtel data messages.”, Col. 16 Lines 34-42 “The aircraft state (position, velocity, attitude, etc.) and guidance cues for approach may be computed in the NAV computer. The NAV computer may receive sensor information from the DCD computer via a TCP/IP Ethernet link, process and extrapolate forward the data, and send the aircraft state data to the display computer via a user datagram protocol (UDP) Ethernet link. Like the DCD computer, the NAV computer, may be synchronized to GPS time via NovAtel's PPS signal.”).

Regarding claim 8, Campbell, as shown above, discloses all of the limitations of claims 1 and 7. Campbell additionally discloses the controller is further configured to synchronize the sensor outputs near the travel path destination by determining an intended glidepath to runway (See at least Fig. 4, item 64, Cols. 4-5 66-3 “80) "Precision approach" as used herein includes, but is not limited to, an approach in which electronic glide slope (i.e., azimuth or vertical) and glide path (i.e., lateral or course) information is provided for landing a flying craft at a landing site using instruments.” Campbell discloses sensor data processing based on a precision approach (glide path).), determining a location of the vehicle on the intended glidepath (See at least Col. 17 Lines 24-34 “With reference to FIG. 17, an exemplary precision approach to a landing sight by an aircraft equipped with an exemplary precision approach guidance system reflects a terrain navigation start height. The terrain navigation start height is associated with the height of the aircraft in reference to the landing sight. At and below the terrain navigation start height, the precision approach guidance system is terrain-aided as shown by the onboard range sensor measurements depicted along aircraft approach path.”), determining a range distance to the runway (See at least Col. 17 Lines 24-34 “With reference to FIG. 17, an exemplary precision approach to a landing sight by an aircraft equipped with an exemplary precision approach guidance system reflects a terrain navigation start height. The terrain navigation start height is associated with the height of the aircraft in reference to the landing sight. At and below the terrain navigation start height, the precision approach guidance system is terrain-aided as shown by the onboard range sensor measurements depicted along aircraft approach path.” Campbell discloses a height range distance to the runway (landing sight/site)), applying a trigonometric equation to determine an expected height above terrain (See at least Col. 5 Lines 26-32 “A ranging sensor may include a scanning mechanism which may permit adjustment of scanning range, rate, and step angle.” Campbell discloses the use of ranging sensors with adjustable angles. For a height to be obtained for an angled sensor a trigonometric equation must be used in the calculation.), comparing the expected height above terrain with the determined height of the vehicle above terrain and adjusting outputs of the at least one sensor based on the comparison when a result of the comparison is within an integrity limit of the at least one sensor (See at least Fig. 5, item 76, Cols. 8-9 Lines 39-4 “At 76, a gradient-based search technique for a minimum mean of the square error agreement metric may be performed to adjust one of the previously identified position-referenced terrain information and current position-referenced terrain information in relation to each other to identify an acceptable match between the current position-referenced terrain information and the terrain database. Upon completion of the gradient-based search technique, the previously identified position-referenced terrain information and current position-referenced terrain information are suitably matched to each other and the amount of adjustment may be used to estimate a corresponding position error.” The ‘expected height’ and ‘determined height’ of the claimed invention are taught by the position-referenced terrain information and current position-referenced terrain information of Campbell. Campbell then discloses obtaining adjusted outputs to create corrected positions utilizing mean square error metrics.).

Regarding claim 9, Campbell, as shown above, discloses all of the limitations of claims 1, 7, and 8. Campbell additionally discloses the controller is further configured to determine an absolute deviation from the intended glidepath in determining the expected height above terrain (See at least Col. 12 Lines 54-58 “A terrain-referenced precision approach guidance system may provide precision approach guidance to a pilot via vertical and horizontal deviation cues. In flight, a real-time precision approach guidance system may operate under two modes during an aircraft approach.”).

Regarding claim 10, Campbell discloses a method of operating a synthetic radio altimeter system, the method comprising: determining vehicle position (See at least Col. 5 Lines 47-56 “. In one embodiment, the system includes an inertial navigation system (INS) to estimate flying craft position, a ranging sensor to identify current terrain information associated with the flying craft's actual position, a terrain database storing previously identified terrain information associated with the landing site, and processes to estimate position error using the current and previously identified terrain information and provide the desired guidance information as a corrected position with horizontal and vertical position components.”); determining an elevation of a terrain under the vehicle based on the determined vehicle position and a terrain database (See at least Fig. 1 Col. 6 Lines 1-8 “An exemplary embodiment of the precision approach guidance system 12 may include an INS 20, an onboard ranging sensor 22, a terrain database 24, and a position determining process 26 in communication with the INS 20, onboard ranging sensor 22, and terrain database 24. The terrain database 24 stores previously identified position-referenced terrain information associated with the landing site.”); determining a height of the vehicle above terrain using sensor data from at least one sensor and the determined elevation of the terrain (See at least Col. 7 Lines 8-43 “In one embodiment the parameter associated with the current position of the flying craft 40 may be height above a ground level, such as height above the landing site. … The corrected position determining process that uses position-referenced terrain information may be implemented when the flying craft height above the landing site is less than or equal to the predetermined threshold value.”); determining when the vehicle is near one of a travel path origin and a travel path destination (See at least Col. 9 Lines 15-29 “A terrain-referenced precision approach guidance system can be viewed as a terrain-aided precision approach guidance system adapted for use during final approach to an airport or another type of landing site.”); and when it is determined the vehicle is near one of the travel path origin and the travel path destination, using data from a flight management system and a navigation database to augment the terrain database with navigation database information relating to airfield/runway elevation (See at least Col. 9 Lines 15-29 “A terrain-referenced precision approach guidance system can be viewed as a terrain-aided precision approach guidance system adapted for use during final approach to an airport or another type of landing site. A ground sensor (e.g., ALS) can be used to gather range measurements to the terrain surface associated with the position of the aircraft. This data is matched in some fashion with an onboard terrain database to find an estimated position error solution and to update or correct a position solution from an inertial sensor-based navigator (e.g., INS).”).

Regarding claim 11, Campbell, as shown above, discloses all of the limitations of claim 10. Campbell additionally discloses the at least one sensor is at least one of a global positioning system sensor, a barometric sensor and an inertial reference sensor (See at least Fig. 3, items 42, 53, Col. 6 Lines 35-37 “With reference to FIG. 3, a flying craft 40 may be operating in an environment with a GPS navigation system 42 and/or a WAAS navigation system 43.”).

Regarding claim 12, Campbell, as shown above, discloses all of the limitations of claim 10. Campbell additionally discloses determining if the vehicle is on the terrain; and when the vehicle is determined to be on the terrain and the determined height of the vehicle above terrain is not zero, removing bias in sensor data to match vehicle position on the ground to produce height above terrain to be zero (See at least Col. 6 Lines 16-34 “During a precision approach, a corrected position of the flying craft is determined until the precision approach is either completed, aborted, or ended in some other manner (36).” Campbell discloses removing correction biasing when the aircraft has landed.).

Regarding claim 13, Campbell, as shown above, discloses all of the limitations of claim 10. Campbell additionally discloses supplementing and validating a height above terrain determination from a radio altimeter of the vehicle with the determined height of the vehicle above terrain (See at least Figs. 4-5, items 68-78, Col. 5 Lines 47-56 “In one embodiment, the system includes an inertial navigation system (INS) to estimate flying craft position, a ranging sensor to identify current terrain information associated with the flying craft's actual position, a terrain database storing previously identified terrain information associated with the landing site, and processes to estimate position error using the current and previously identified terrain information and provide the desired guidance information as a corrected position with horizontal and vertical position components.”).

Regarding claim 14, Campbell, as shown above, discloses all of the limitations of claim 10. Campbell additionally discloses determining an expected aircraft height of vehicle above terrain based on a vertical beam deviation, a final glide path angle and a distance to a destination (See at least Fig. 2, Col. 5 Lines 26-32 “A ranging sensor may include a scanning mechanism which may permit adjustment of scanning range, rate, and step angle.” Col. 6 Lines 1-15 “The position determining process 26 repetitively determines a corrected position of the flying craft during the precision approach. The corrected position is based at least in part on attitude and velocity information from the INS 20, current position-referenced terrain information based on measurements from the onboard ranging sensor 22, and previously identified position-referenced terrain information from the terrain database 24.”); determining an absolute uncertainty of vehicle height above terrain based on integrity and precision uncertainties of the sensor data used to determine the height of the vehicle above terrain (See at least Col. 5 Lines 41-56 “In one embodiment, the system includes an inertial navigation system (INS) to estimate flying craft position, a ranging sensor to identify current terrain information associated with the flying craft's actual position, a terrain database storing previously identified terrain information associated with the landing site, and processes to estimate position error using the current and previously identified terrain information and provide the desired guidance information as a corrected position with horizontal and vertical position components.” Col. 7 Lines 50-59 “he GPS carrier phase information is based on position information from the GPS navigation system 42 and may be used by the position determining process 58 to compensate for drift error associated with the INS 52. The WAAS position information is based on position information from the GPS and WAAS navigation systems 42, 43 and may be used by the position determining process 58 to compensate for position error associated with the GPS navigation system 42 and/or to further compensate for drift error associated with the INS 52.”); and reducing bias errors of the sensor data used to determine the height above terrain with the determined expected aircraft height of vehicle above terrain and the determined absolute uncertainty of vehicle height above terrain (See at least Fig. 5, item 76, Col. 8 Lines 39-61 “At 76, a gradient-based search technique for a minimum mean of the square error agreement metric may be performed to adjust one of the previously identified position-referenced terrain information and current position-referenced terrain information in relation to each other to identify an acceptable match between the current position-referenced terrain information and the terrain database.”).

Regarding claim 15, Campbell, as shown above, discloses all of the limitations of claims 10 and 14. Campbell additionally discloses the vertical beam deviation, the final glide path angle and the distance to a destination is determined by at least one of a landing system (ILS), a microwave landing system (MLS) and a ground based augmentation system landing system (GLS) (See at least Col. 9 Lines 53-59 “The terrain-referenced precision approach guidance system uses an ALS, a high accuracy/resolution LIDAR terrain database, and an INS to provide vertical and horizontal guidance for a desired runway or another type of landing site. For example, the approach path to a runway may be defined as a straight in, three degree approach, similar to instrument landing system (ILS) approaches currently in use.”).

Regarding claim 16, Campbell, as shown above, discloses all of the limitations of claims 10 and 14. Campbell additionally discloses adjusting processes using the sensor data to determine the height of the vehicle above terrain (See at least Fig. 5, item 76, Col. 8 Lines 39-64 “At 76, a gradient-based search technique for a minimum mean of the square error agreement metric may be performed to adjust one of the previously identified position-referenced terrain information and current position-referenced terrain information in relation to each other to identify an acceptable match between the current position-referenced terrain information and the terrain database. Upon completion of the gradient-based search technique, the previously identified position-referenced terrain information and current position-referenced terrain information are suitably matched to each other and the amount of adjustment may be used to estimate a corresponding position error.”).

Regarding claim 17, Campbell discloses a computer-readable medium having computer executable instruction (See at least Col. 16 Lines 19-33 “Quick UNIX (QNX) 6.3 may be used as the operating system for the DCD computer. Data may be read from each sensor by independent resource managers, which are similar to device drivers. The use of resource managers may allow for the efficient division of processing time between the data collection, distribution, and time-stamping with the ability to provide higher priority to time sensitive tasks, such as time-stamping. Once data is read and time-tagged by its corresponding resource manager, it may be stored in a circular buffer allowing other programs global access to the data by a simple read statement.”) for performing the steps of operating a synthetic radio altimeter system comprising: determining a then current location of a vehicle (See at least Col. 5 Lines 47-56 “. In one embodiment, the system includes an inertial navigation system (INS) to estimate flying craft position, a ranging sensor to identify current terrain information associated with the flying craft's actual position, a terrain database storing previously identified terrain information associated with the landing site, and processes to estimate position error using the current and previously identified terrain information and provide the desired guidance information as a corrected position with horizontal and vertical position components.”); and using information from a flight management system, terrain data from a terrain database, sensor data and the then determined current location of the vehicle to determine a vehicle height above terrain when the vehicle is in a defined select near proximity to one of a travel path origin and a travel path destination (See at least Fig. 1 Col. 6 Lines 1-8 “An exemplary embodiment of the precision approach guidance system 12 may include an INS 20, an onboard ranging sensor 22, a terrain database 24, and a position determining process 26 in communication with the INS 20, onboard ranging sensor 22, and terrain database 24. The terrain database 24 stores previously identified position-referenced terrain information associated with the landing site.”), wherein the flight management system provides an elevation of one of the travel path origin and the travel path destination as a reference (See at least Col. 9 Lines 15-38 “A terrain-referenced precision approach guidance system can be viewed as a terrain-aided precision approach guidance system adapted for use during final approach to an airport or another type of landing site. .... The system, for example, may use a high resolution terrain database (e.g., .about.one meter post spacing) in conjunction with a ground sensor capable of providing, for example, tens of thousands of independent terrain elevation measurements per second with, for example, centimeter-level accuracy.”).

Regarding claim 18, Campbell, as shown above, discloses all of the limitations of claim 17. Campbell additionally discloses providing at least one of initialization of sensors providing the sensor data, resynchronization of vehicle altimeter systems and removing sensor biases based at least in part on the determined vehicle height above terrain (See at least Col. 6 Lines 16-34 “During a precision approach, a corrected position of the flying craft is determined until the precision approach is either completed, aborted, or ended in some other manner (36).” Campbell discloses removing correction biasing when the aircraft has landed.).

Regarding claim 19, Campbell, as shown above, discloses all of the limitations of claim 17. Campbell additionally discloses the sensor data is provided by at least one of a global positioning system sensor, a barometric sensor, an enhanced ground proximity warning system (EGPW), an air data sensor (ADS), and an inertial reference sensor (IRS) (See at least Fig. 3, items 42, 53, Col. 6 Lines 35-37 “With reference to FIG. 3, a flying craft 40 may be operating in an environment with a GPS navigation system 42 and/or a WAAS navigation system 43.”).

Regarding claim 20, Campbell, as shown above, discloses all of the limitations of claim 17. Campbell additionally discloses determining a glidepath of the vehicle and a glidepath angle with the flight management system (See at least Cols. 4-5 Lines 66-3 “"Precision approach" as used herein includes, but is not limited to, an approach in which electronic glide slope (i.e., azimuth or vertical) and glide path (i.e., lateral or course) information is provided for landing a flying craft at a landing site using instruments.” Col. 6 Lines 44-51 “An exemplary embodiment of the flying craft 40 may include a precision approach guidance system 44 and any combination of a flight display system 46, a flight management system 48, and a flight control system 50. Any of the flight display system 46, flight management system 48, and flight control system 50 may receive guidance information from the precision approach guidance system 44 during a precision approach by the flying craft 40 to a landing site.”); determining a distance to the one of the travel path origin and the travel path destination with a distance measurement device (See at least Col. 7 Lines 8-43 “In one embodiment the parameter associated with the current position of the flying craft 40 may be height above a ground level, such as height above the landing site.”); determining the location of the vehicle on the glidepath with a location system (See at least Col. 7 Lines 36-59 “Conversely, when the flying craft height above the landing site is greater than the predetermined threshold value, the position determining process may implement the other corrected position determining process. In still another embodiment, the other corrected position determining process may also be based at least in part on position information from the GPS/WAAS receiver 53 as well as the attitude and velocity information from the INS 52.”); determining an expected vehicle height above terrain based on the glidepath angle, the determined distance to the one of the travel path origin and the travel path destination and the determined location of the vehicle on the glidepath (See at least Col. 7 Lines 8-43 “In one embodiment the parameter associated with the current position of the flying craft 40 may be height above a ground level, such as height above the landing site…. The corrected position determining process that uses position-referenced terrain information may be implemented when the flying craft height above the landing site is less than or equal to the predetermined threshold value. Conversely, when the flying craft height above the landing site is greater than the predetermined threshold value, the position determining process may implement the other corrected position determining process.”); and synchronizing sensor outputs used to determine vehicle altitude based at least in part on a comparison of the determined expected vehicle height above terrain and the determined height above terrain (See at least Col. 16 Lines 9-18 “Along with data collection and distribution, another critical roll of the DCD may include data time-tagging. The DCD may be synchronized to GPS time using the pulse per second (PPS) signal from the NovAtel GPS Receiver and time information from the NovAtel data messages.”, Col. 16 Lines 34-42 “The aircraft state (position, velocity, attitude, etc.) and guidance cues for approach may be computed in the NAV computer. The NAV computer may receive sensor information from the DCD computer via a TCP/IP Ethernet link, process and extrapolate forward the data, and send the aircraft state data to the display computer via a user datagram protocol (UDP) Ethernet link. Like the DCD computer, the NAV computer, may be synchronized to GPS time via NovAtel's PPS signal.” Campbell discloses time synchronization of sensor data used for the same applications described in the claim.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Delga (US 20110199253 A1), hereinafter Delga.

Regarding claim 4, Campbell, as shown above, discloses all the limitations of claim 1. Campbell does not explicitly disclose an automated vehicle control system, the automated vehicle control system configured to control operation of the vehicle based at least in part on the determined vehicle height above terrain. However, Delga, in the same or in a similar field of endeavor, discloses an automated vehicle control system, the automated vehicle control system configured to control operation of the vehicle based at least in part on the determined vehicle height above terrain (See at least [0002] “A radioaltimetric height being provided by an on-board radioaltimeter, to be further described below, can be used for numerous systems on-board the aircraft, and including for critical systems such as the automatic piloting system or flight controls. In the case of an erroneous radioaltimetric height (given as valid, but having its value being false), the pilot could be led to manage a work overload, upon critical flight phases, linked to a landing”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radio altimeter system disclosed by Campbell with the automated vehicle control system disclosed by Delga. One would have been motivated to do so in order to advantageously manage a work overload resulting from erroneous data (See at least [0002] “In the case of an erroneous radioaltimetric height (given as valid, but having its value being false), the pilot could be led to manage a work overload, upon critical flight phases, linked to a landing”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourret (US 20170356757 A1) discloses method and device for verifying a guidance signal
Wyatt (US 9527601 B2) discloses a method and apparatus for generating a virtual inner marker for an aircraft landing approach
Bourret (US 20150203214 A1) discloses a method and device for vertically guiding an aircraft during an approach of a runway along a lateral approach trajectory
McCusker (US 8515600 B1) discloses sensor-based terrain awareness warning (taw) system for providing aircrews of aircraft with information regarding terrain has forward-looking terrain logic that provides warning without using stored terrain data based on altitude
Lin (US 6205400 B1) discloses a universal vehicle navigation and control box for commercial aircraft avionic systems, converts inertial and altitude measurements into digital data which are sent to navigation processing board and control board
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648